DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment to the Title and the Specification
Applicant has amended the title of the specification to be more descriptive as well as some minor corrections to the specification (see applicant’s response of 6/10/2021, pages 2-3). The amendments are hereby entered.

EXAMINER’S AMENDMENT
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 15-18 directed to an invention non-elected without traverse.  Accordingly, claims 15-18 have been cancelled.

Reasons for Allowance
Claims 1-14 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-5 and 7-14 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “at least partially removing the sacrificial material from said definition pattern” 
Claim 6 is allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of “at least partially removing the sacrificial material from said definition pattern” (see line 15) in conjunction with “each opening having a bottom side comprised by the first face and a top side and lateral sides joining the top and bottom sides comprised by the second layer" (see last 2 lines). Also see applicant’s arguments (see REMARKS of 6/10/2021, page 11, 2nd last paragraph to page 12, 3rd paragraph), which are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347.  The examiner can normally be reached on 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJAY ARORA/Primary Examiner, Art Unit 2892